Antoinette M. Tease
ANTOINETTE M. TEASE, P.L.L.C.
175 N. 27th St., Ste. 902
Billings, MT 59101
Telephone: (406) 294-9000
Fax: (406) 294-9002
Email: toni@teaselaw.com

Attorney for Plaintiff Proof Research, Inc.


                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MONTANA
                        MISSOULA DIVISION
PROOF RESEARCH, INC.,                  )
                                       )   CASE NO. 9:17-cv-00173-DLC
           Plaintiff,                  )
                                       )
   v.                                  )
                                       )
MCGOWEN PRECISION                      )
BARRELS, LLC,                          )
                                       )
           Defendant.                  )


                            JOINT STATUS REPORT

        Pursuant to the Court’s Order dated June 29, 2018, the parties hereby submit

their joint status report. Discovery has been substantially completed in Trademark

Trial and Appeal Board Cancellation Proceeding No. 92067618. Through the

discovery process, Proof Research, Inc. (“PRI”) learned that a company called

Hunters Gun Club, LLC, which is affiliated with McGowen Precision Barrels,

LLC, was directly responsible for the manufacture and sale of the accused

products. As such, PRI plans to file a motion to amend the Complaint to add
Hunters Gun Club, LLC as a defendant; however, PRI has not yet filed this motion

because the present case has been stayed. PRI trusts that it will have an

opportunity to file the motion to amend once the stay is lifted.

      In the TTAB proceeding, Petitioner (McGowen Precision Barrels, LLC)

filed a motion for summary judgment on November 1, 2018. Registrant (Proof

Research, Inc.) filed its brief in opposition to the motion for summary judgment on

December 6, 2018. On July 16, 2018, the TTAB extended all pretrial and trial

deadlines pursuant to a stipulation of the parties. A copy of the current TTAB

scheduling order is attached.


      DATED this 17th day of December, 2018.


                                             /s/ Antoinette M. Tease
                                       Attorney for Plaintiff Proof Research, Inc.


                                             /s/ Robert C. Lukes
                                       Attorney for Defendant McGowen
                                       Precision Barrels, LLC




                                         -2-
